DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 7/22/2021
The amendment overcomes the previous informalities, and therefore the corresponding objections are withdrawn. However, new minor informalities are realized as identified below.
Applicant’s amendments and corresponding arguments regarding the prior art rejections have been considered:
The amendments/arguments regarding the rejections over Sigelakis (US 8644728) are not persuasive:
Applicant asserts (pages 1-2) that Sigelakis does not disclose the amended claim 1 (now including original claim 2). The examiner agrees that there are clear differences between the disclosed inventions of Sigelakis and the application as can been readily seen when comparing the drawings. However, despite the differences, the examiner maintains that Sigelakis reads on the claimed invention, as 230 is also part of the “main valve body” and the claim does not require the main valve body to be only the poppet (234, as argued by the applicant). Furthermore, 230 itself functions as a valve via opening/closing 504 in the recess (Column 8 lines 1-5)  which is seen to reasonably read on a “main valve body.  
Therefore, Sigelakis continues to anticipate the amendment, as presented in the updated rejections below. 
The amendments/arguments regarding the rejections over Lothar (DE 10309472) are persuasive, and therefore the corresponding 102 rejections are withdrawn. 
New prior art rejections are realized over AT 399182 (cited by applicant), as described below. 

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:
Claims 1, 13, and 17 each recite “the recess feature is formed in a section of the sealing surface which section can be traversed by the main valve body”. This limitation raises antecedent basis issues with “one section” earlier recited in the claims, and is generally difficult to follow from a grammatical standpoint. One suggested correction is –the one section provided with the recess feature is configured to be traversed by the main valve body-- and the limitation will be understood as such for examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-5, and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigelakis (US 8640728).

Regarding claim 1, Sigelakis, (FIGs 1-5g) discloses “A shut-off element (200) for use in a hydrant, wherein the shut-off element (200) comprises a main valve body (230, seen to read on a “main valve body” as claimed as it functions as a valve with 502, 504, 504a [Column 8 lines 1-5]) and a sealing surface (inner surface area of 222) which can be brought into mutually sealing contact, wherein the sealing surface (inner surface area of 222) is provided on the inner circumference thereof, at least in one 

Regarding claim 4, Sigelakis, (FIGs 1-5g) discloses “wherein the recess feature (502) on the inner circumference of the sealing surface (inner surface area of 222) comprises a plurality of partial recesses (there are 3 of them).”  

Regarding claim 5, Sigelakis, (FIGs 1-5g) discloses “wherein the partial 3recesses are evenly spaced from each other circumferentially (clearly shown in FIG 5b).”  

Regarding claim 7, Sigelakis, (FIGs 1-5g) discloses “wherein the recess feature (502) on the inner circumference of the sealing surface is of arcuate shape (see FIG 5e, 502 seen to have an arcuate shape due to the curved [i.e. “arcuate”] inner corners).”  

Regarding claim 8, Sigelakis, (FIGs 1-5g) discloses “wherein the recess feature (502) on the inner circumference of the sealing surface comprises rectilinear sections (see FIG 5e, 502 has multiple straight [i.e. “rectilinear”] edges).”  

Regarding claim 9, Sigelakis, (FIGs 1-5g) discloses “wherein the recess feature (502) is formed in a wedge-shaped, triangular, trapezoidal and/or sawtooth-shaped manner (502 seen to be a wedge-shape, especially the top portion which is a doorstop-shaped space).”  

Regarding claim 10, Sigelakis, (FIGs 1-5g) discloses “wherein the sealing surface (inner surface area of 222) is configured to be integrally formed with (they are assembled together, which is seen to read on “integrally formed with”; claim not seen to require a monolithic relationship) a hydrant body (195, 300) of a hydrant (FIG 1).”  

Regarding claim 11, Sigelakis, (FIGs 1-5g) discloses “wherein the sealing surface (202) is configured to be formed integrally with (they are assembled together, which is seen to read on “formed integrally with”; claim not seen to require a monolithic relationship) a riser pipe (195) of the hydrant (FIG 1).”  

Regarding claim 12, Sigelakis, (FIGs 1-5g) discloses “further comprising a main valve seat (222), the inner surface of which is configured as the sealing surface (see FIGs 9b-9c).”  

Regarding claim 13, Sigelakis, (FIGs 1-5g) discloses “A hydrant, comprising a shut-off element (200), which comprises a main valve body (230 seen to read on a “main valve body” as claimed as it functions as a valve with 502, 504, 504a [Column 8 lines 1-5]) and a sealing surface (inner surface area of 222), which can be brought into mutual sealing contact (see FIGs 9b-9c), wherein the sealing surface is provided on the inner circumference thereof (see FIG 5a), at least in one section with a recess feature (502’s including 405, 504a), which is inscribed into the sealing surface (see FIG 5a) with a variable depth (it is axially tapered where 502 is pointing shown best in FIG 5e, axial taper read on “variable depth”), wherein the recess feature is formed in a section of the sealing surface (inner surface area of 222) which 

Regarding claim 14, Sigelakis, (FIGs 1-5g) discloses “wherein the sealing surface (inner surface area of 222) and the hydrant body (195, 300) of the hydrant are formed integrally (they are assembled together, which is seen to read on “formed integrally”; claim not seen to require a monolithic relationship).”  

Regarding claim 15, Sigelakis, (FIGs 1-5g) discloses “further comprising a riser pipe (195), wherein the sealing surface and the riser pipe are formed integrally (they are assembled together, which is seen to read on “formed integrally”; claim not seen to require a monolithic relationship).” 

Regarding claim 16, Sigelakis, (FIGs 1-5g) discloses “further comprising a main valve seat (222), the inner surface of which is configured as the sealing surface (see FIG 5a).”  

Regarding claim 17, Sigelakis, (FIGs 1-5g) discloses “A main valve seat (222) of a hydrant (FIG 1), wherein the main valve seat is removably insertable into a section of a shut-off element of the hydrant (b/n 195 and 300) in such a way that the main valve seat and a main valve body (230) comprised by the hydrant are brought into mutual sealing contact (this is accomplished in FIG 9b), wherein 5the main valve seat on the inner circumference thereof is provided with a sealing surface (inner surface area of 222), which is provided at least in one section with a recess feature (502’s, incl. 504, 504a) which is inscribed into the sealing surface (see FIG 5a) with a variable depth (it is axially tapered where 502 is pointing shown best in FIG 5e, axial taper read on “variable depth”), wherein the recess feature is formed in a section of the sealing surface (inner surface area of 222) which section can be traversed by the main 

Claim(s) 1, 3, 7, and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 399182 (cited by applicant), hereinafter AT.

Regarding claim 1, AT (FIGs 1-2) discloses “A shut-off element (FIG 1) for use in a hydrant (see translated abstract, included in document cited by applicant), wherein the shut-off element comprises a main valve body (38) and a sealing surface (inner surface of 40, shown in more detail in FIG 2) which can be brought into mutually sealing contact (see FIG 1), wherein the sealing surface is provided on the inner circumference thereof, at least in one section with a recess feature (47) which is inscribed into the sealing surface (it protrudes radially in relative to 41, 43, seen as “inscribed”) with a variable depth (has multiple depths relative to its opening as its cross-section is rounded, see FIG 2), wherein the recess feature (47) is formed in a section of the sealing surface (inner section) which section can be traversed by the main valve body (38 axially overlaps all of 40 in FIG 1) for opening and closing the shut-off element (see FIG 1).”

Regarding claim 3, AT (FIGs 1-2) discloses “wherein the recess feature (47) on the inner circumference of the sealing surface (inner surface of 40) is formed as a continuous recess (see FIG 2).”

Regarding claim 7, AT (FIGs 1-2) discloses “wherein the recess feature (47) on the inner circumference of the sealing surface (inner surface of 40) is of arcuate shape (see FIG 2).”

Regarding claim 10, AT (FIGs 1-2) discloses “wherein the sealing surface (inner surface of 40) is configured to be integrally formed with (they are assembled together, which is seen to read on “integrally formed with”; claim not seen to require a monolithic relationship) a hydrant body (not pictured, but a hydrant body would be evidently located above 12 in use) of a hydrant (abstract).”

Regarding claim 11, AT (FIGs 1-2) discloses “wherein the sealing surface (inner surface of 40) is configured to be formed integrally (they are assembled together, which is seen to read on “formed integrally”; claim not seen to require a monolithic relationship) with a riser pipe (12) of the hydrant (see FIG 1).”

Regarding claim 12, AT (FIGs 1-2) discloses “further comprising a main valve seat (40), the inner surface of which is configured as the sealing surface (see FIG 1).”

Regarding claim 13, AT (FIGs 1-2) discloses “A hydrant (FIG 1 and abstract), comprising a shut-off element (FIG 1), which comprises a main valve body (38) and a sealing surface (inner surface of 40), which can be brought into mutual sealing contact (see FIG 1), wherein the sealing surface is provided on the inner circumference thereof, at least in one section with a recess feature (47), which is inscribed into the sealing surface (it protrudes radially in relative to 41, 43, seen as “inscribed”) with a variable depth (has multiple depths relative to its opening as its cross-section is rounded, see FIG 2), wherein the recess feature (47) is formed in a section (between 41 and 43) of the sealing surface which section can be traversed by the main valve body (see FIG 1, 38 overlaps all of 40) for opening and closing the shut-off element (see FIG 1).”

Regarding claim 14, AT (FIGs 1-2) discloses “wherein the sealing surface (inner surface of 40) and the hydrant body of the hydrant (not pictured, but a hydrant body would be evidently located above 12 in use) are formed integrally (they are assembled together, which is seen to read on “formed integrally”; claim not seen to require a monolithic relationship).”

Regarding claim 15, AT (FIGs 1-2) discloses “further comprising a riser pipe (12), wherein the sealing surface and the riser pipe are formed integrally (they are assembled together, which is seen to read on “formed integrally”; claim not seen to require a monolithic relationship).”

Regarding claim 16, AT (FIGs 1-2) discloses “further comprising a main valve seat (40), the inner surface of which is configured as the sealing surface (see FIGs).”

Regarding claim 17, AT (FIGs 1-2) discloses “A main valve seat (40) of a hydrant (abstract), wherein the main valve seat is removably insertable (understood to be removable from 26 as they are detent-fitted together, see FIG 2) into a section of a shut-off element of the hydrant in such a way that the main valve seat and a main valve body (38) comprised by the hydrant are brought into mutual sealing contact (see FIG 1), wherein the main valve seat on the inner circumference thereof is provided with a sealing surface (inner surface of 40), which is provided at least in one section (between 41 and 43) with a recess feature (47) which is inscribed into the sealing surface (it protrudes radially in relative to 41, 43, seen as “inscribed”) with a variable depth (has multiple depths relative to its opening as its cross-section is rounded, see FIG 2), wherein the recess feature (47) is formed in a section of the sealing surface (between 41 and 43) which section can be traversed by the main valve body (FIG 1, 38 fully overlaps 40 and abut 43) for opening and closing the shut-off element (see FIG 1).”

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, none of the art discloses “wherein the recess feature extends to different extents along the axial direction of the sealing surface”.
Sigelakis instead has three identical recesses.
No prior art alleviates the deficiencies of closest prior art Sigelakis, and therefore the limitation is non-obvious.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753